Citation Nr: 1117005	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for bilateral eye damage.

4.  Entitlement to service connection for a psychiatric disability, to include depression.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a left wrist injury.

6.  Entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2006, a statement of the case was issued in September 2006, and a substantive appeal was received in October 2006.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2006 substantive appeal, he indicated that he would like to testify before the Board.  However, he also stated that he is not able to attend a hearing because he was incarcerated.  The RO scheduled a hearing to take place in June 2009.  In May 2009, the Veteran once again informed the RO that he would be unable to attend the hearing; and that he will get out of prison in February 2011.  

The Veteran submitted a September 2009 motion to reschedule his hearing.  The motion was denied in December 2009.  In April 2010, the Veteran's representative filed another motion to reschedule the hearing.  

The Board notes that a February 2011 Report of General Information reflects that the Veteran was given a complete release from prison (he was not placed on parole).  Given the fact that the Veteran is no longer incarcerated, and is presumably available to testify, the Board finds that the Veteran should be given the opportunity to testify.  

Since such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2010)), the Board is remanding the case for that purpose, in order to satisfy procedural due process concerns.  The Board notes that the record also indicates that the Veteran requested a videoconference hearing.  The RO should determine which type of hearing the Veteran is requesting, and then schedule the Veteran for the appropriate Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, with appropriate notification given to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


